Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000387
                                                      02-MAY-2013
                                                      02:49 PM

                          SCPW-13-0000387

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        MICHAEL C. TIERNEY,
                            Petitioner,

                                vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
          COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I,
                           Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 12-1-0011)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on April 4, 2013.     Petitioner

seeks an order directing the respondent judge in his Rule 40

proceeding to “dismiss the charges with prejudice” and release

him from custody.   Based upon our review of the mandamus petition

and the record, it appears that although petitioner is entitled

to a ruling on his Rule 40 petition, which he is seeking to

amend, petitioner does not have a clear and indisputable right to

the mandamus relief he requests.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, May 2, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack